      Case 1:20-cv-02429-PGG-BCM Document 34 Filed 08/20/21 Page 1 of 1

                G O D D A R D                    L A W            P L L C
                        39 Broadway, Suite 1540 ½ New York, NY 10006
                                      Office. 646.504.8363
                                        Fax. 212.473.8705
                                  anthony@goddardlawnyc.com
                                   WWW.GODDARDLAWNYC.COM
August 19, 2021

By ECF
Honorable Barbara C. Moses                                                              8/20/21
United States Magistrate Judge
500 Pearl Street
New York, NY 10007

       Re:     Wynter v. Victoria’s Secret Stores, LLC, 20 CV 2429 (PGG) (BCM)

Dear Judge Moses:

This firm represents Plaintiff Cynn Wynter in this employment discrimination action. I am
writing on behalf of all parties jointly to request an immediate stay of discovery until November
22, 2021, and an extension of time to complete discovery from November 23 through December
17, 2021. This is the first request in this action for a stay of discovery, and the second request
for an extension of time to complete discovery.

As we discussed with the Court during our August 3, 2021 status conference, the parties were
exploring the possibility of a private mediation, following the eight depositions taken to date.
The parties have now selected a mediator, Dina Jansenson, and engaged her for a mediation on
November 22, 2021. Ms. Jansenson is a mediator highly respected and sought by both plaintiffs
and defendants alike in employment discrimination cases; her calendar is booked until mid-
November, and the parties scheduled the mediation for one of her first available dates.

The parties believe they will have sufficient time to complete all remaining depositions and
discovery in the four weeks following the November 22 mediation if the case does not settle in
mediation.

The parties appreciate the Court’s consideration and the attention the Court has given to this case
to date.
                                         Application GRANTED. If the case does not settle in
                                         mediation, the parties should not expect the Court to
Respectfully submitted,                  further extend the discovery stay for additional
                                         negotiations. SO ORDERED.


Anthony P. Consiglio                     __________________
                                         Barbara Moses
cc: All Counsel (by ECF)                 United States Magistrate Judge
                                         August 20, 2021
